                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ZACHARY T. EVANS,                                 No. 4:19-CV-01900

                  Plaintiff.                          (Judge Brann)

          v.

    CAITLIN DIGIOVANNI, et al.,

                  Defendants.

                                MEMORANDUM OPINION

                                  NOVEMBER 27, 2019

I.      BACKGROUND

        Plaintiff Zachary T. Evans, a state prisoner incarcerated at SCI Mahanoy in

Frackville, Pennsylvania, filed this civil rights action pursuant to 42 U.S.C. § 1983

alleging that a corrections counselor provided incorrect information regarding his

convictions to the mother of his children.1        Plaintiff specifically alleges that

Defendant Counselor DiGiovanni sent his children’s mother forms related to his

visitation list at prison that identified his convictions for involuntary deviate sexual

intercourse and rape.2 This information is incorrect, Plaintiff alleges, and has

defamed his character. There are no factual allegations in the Complaint against




1
     ECF No. 1.
2
     See id.
Defendants Griffin and Damore, who are only identified as employees at SCI

Mahanoy.

         Plaintiff has also filed a motion to proceed in forma pauperis3 and, for

screening purposes, that motion will be granted.

II.      DISCUSSION

         Sections 1915(e)(2) and 1915A require a court to review complaints prior to

service in cases in which a plaintiff is proceeding in forma pauperis and in which a

plaintiff is incarcerated.4 The Court must sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. This

action is subject to sua sponte screening for dismissal under 28 U.S.C. §§

1915(e)(2)(B) and 1915A because Plaintiff is proceeding in forma pauperis and is

also incarcerated.

         To survive sua sponte screening for failure to state a claim, the complaint

must allege “sufficient factual matter” to show that the claim is facially plausible.5

“‘A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the




3
      ECF No. 7.
4
      See 28 U.S.C. §§ 1915(e)(2), 1915A.
5
      Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                               2
misconduct alleged.’”6 “[A] pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’”7 In

determining whether a complaint states a plausible claim for relief, this Court must

“accept all factual allegations in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor.”8

       Plaintiff has brought his constitutional claim pursuant to 42 U.S.C. § 1983,

which provides in pertinent part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory, subjects, or causes to be
               subjected, any citizen of the United States or other person within the
               jurisdiction thereof to the deprivation of any rights, privileges, or
               immunities secured by the Constitution and laws, shall be liable to the
               party injured in an action at law, suit in equity, or other proper
               proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.”9 “The first step in evaluating a section 1983 claim is to ‘identify the




6
    Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Ashcroft v.
    Iqbal, 556 U.S. 662, 678 (2009)).
7
    Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
8
    Alpizar-Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).
9
    Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).
                                                3
exact contours of the underlying right said to have been violated’ and to determine

‘whether the plaintiff has alleged a deprivation of a constitutional right at all.’”10

        Plaintiff claims that his character has been defamed and he has thus been

subjected to cruel and unusual punishment in violation of the Eighth Amendment.

In light of Plaintiff’s pro se status, the Court construes this claim as arising under

the Fourteenth Amendment’s due process clause. “[D]efamation is actionable

under 42 U.S.C. § 1983 only if it occurs in the course of or is accompanied by a

change or extinguishment of a right or status guaranteed by state law or the

Constitution.”11 Therefore, a plaintiff must plead what is described as a “stigma-

plus” in the complaint to state a cognizable constitutional claim.12 Here, Plaintiff

does not allege any change or extinguishment of a right or status guaranteed by

law. There is thus no “stigma-plus” to transform an ordinary state law tort claim




10
     Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of Sacramento v. Lewis,
     523 U.S. 833, 841 n.5 (1998)).
11
     Clark v. Twp. of Falls, 890 F.2d 611, 619 (3d Cir. 1989) (citing Paul v. Davis, 424 U.S. 693,
     701–12 (1976)).
12
     See Hill v. Borough of Kutztown, 455 F.3d 225, 236 (3d Cir. 2006) (noting that “to make out a
     due process claim for deprivation of a liberty interest in reputation, a plaintiff must show a
     stigma to his reputation plus deprivation of some additional right or interest”).
                                                 4
into a federal constitutional violation. As such, Plaintiff’s complaint fails to state a

claim upon which relief may be granted and must be dismissed.1314

III.    CONCLUSION

        For the foregoing reasons, this Court will grant Plaintiff’s motion to proceed

in forma pauperis but dismiss the complaint without prejudice for failure to state a

claim upon which relief may be granted, with leave to amend granted.

        An appropriate Order follows.



                                                        BY THE COURT:


                                                        s/ Matthew W. Brann
                                                        Matthew W. Brann
                                                        United States District Judge




13
     Even if Plaintiff could state a cognizable § 1983 claim, the Court would still dismiss
     Defendants Griffin and Damore, as Plaintiff fails to allege any personal involvement by them.
     See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
14
     To the extent that Plaintiff alleges a state law claim, the Court declines to exercise supplemental
     jurisdiction over it as the alleged federal constitutional claim is being dismissed. 28 U.S.C. §
     1367(c)(3).
                                                   5
